The following opinion was filed May 8,1974.
Per Curiam
(on motion for rehearing). The employment contract did not spell out the terms of the right of *784the union to withdraw its termination notice, nor the existence of a right of the union to reinstate that notice prior to the ending date of the contract. In the absence of a specific provision in the contract as to the right to withdraw a termination notice, the department found that the union withdrew its termination notice and the department further found that as to the subsequent layoffs there was then no bona fide labor dispute in progress. These findings were supported by credible evidence as discussed in our original opinion.
We do not reach the question now raised for the first time by the employer asserting estoppel as to either the “department” or the union. Estoppel was not asserted before the department nor was there any point made of it either in the record before the department or in the trial court.